ITEMID: 001-4722
LANGUAGEISOCODE: ENG
RESPONDENT: AUT
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: HUBNER v. AUSTRIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant is an Austrian national, born in 1943 and living in Vienna.
He is represented before the Court by Mr S. Holter, a lawyer practising in Grieskirchen.
A.
16 June 1994 the Grieskirchen district authority (Bezirkshauptmannschaft) issued a "sentence order" (Straferkenntnis) imposing on the applicant, as manager of the F company, fines for five administrative offences (Verwaltungsübertretungen) under section 31(2)(k) and (p) of the Industrial Safety Act (Arbeitnehmerschutzgesetz), in conjunction with further provisions of the Industrial Safety Act, as well as other industrial safety regulations (Allgemeine Arbeitnehmerschutzverordnung; Allgemeine Dienstnehmerschutzverordnung) and the Code of Administrative Offences (Verwaltungsstrafgesetz). Having regard to the results of an inspection by the Wels Works Inspection (Arbeitsinspektorat), it found that
(1) no appointment had been made of a person responsible for security matters (Sicherheitsvertrauensperson) or a deputy, although the F. company had more than 50 employees;
(2) there was not the requisite number of employees who could prove that they had been sufficiently trained in first aid;
(3) two emergency exits were defective and could not be used;
(4) a gate was defective and did not close safely; and
(5) three cranes had not been regularly checked by the Works Inspection.
The authority imposed fines amounting to (1) ATS 5,000 with two days’ imprisonment in default; (2) ATS 7,000 with three days’ imprisonment in default; (3) and (4) ATS 10,000 with four days’ imprisonment in default for each offence; and (5) ATS 7,000 with three days’ imprisonment in default. In these and the following proceedings the applicant was assisted by counsel.
On 16 November 1995 the Upper Austria Independent Administrative Tribunal (Unabhängiger Verwaltungssenat), following two days of hearings, dismissed the applicant’s appeal.
In its decision, the Tribunal mentioned that it had consulted the administrative files which sufficiently indicated the relevant facts. However, upon the applicant’s express request, it had ordered an oral hearing and the taking of evidence from two witnesses named by him. Neither the applicant, nor the witnesses K and N, who had been summoned at the F. company’s address, had appeared at the two day court hearing. The applicant’s counsel had explained the applicant’s absence with his workload, and the absence of the witness K with his illness although no medical certificates were presented. Counsel had further stated that the witness N could no longer be reached at the F company’s address without indicating any new address, contrary to his undertaking in court.
As regards the legal assessment, the Tribunal considered that the objective facts could be established from the Works Inspection report, and were not challenged in the applicant’s appeal except for the offence of failing to appoint a person responsible for security matters or a deputy. In the latter respect, the Tribunal, having regard to the material before it, considered that the applicant’s statements were untrue. As regards the applicant’s guilt, the Tribunal, referring to section 5(1) of the Code of Administrative Offences, found that, in his appeal submissions, the applicant had failed to show that no fault lay with him for the contravention of the provisions of administrative law. If he had shown the necessary care in complying with industrial safety rules and an earlier report of the Works Inspection on various shortcomings, the facts constituting the offences would not have occurred.
On 3 January 1996 the applicant lodged a complaint with the Administrative Court (Verwaltungsgerichtshof).
On 29 March 1996 the Administrative Court quashed the decision of 16 November 1995 regarding the conviction on the first offence as being unlawful due to a violation of procedural rules. In this respect, the Administrative Court found that the Administrative Tribunal had failed to hear the witness K, as requested by the applicant, on the question whether or not the applicant had appointed persons responsible for security matters. This witness had been cited to give evidence on a relevant issue. The witness’ absence due to health reasons, albeit without medical certificates, had not been sufficient to discharge the Tribunal of its duty to ensure and, if necessary, enforce the witness’ presence and testimony. Referring to section 33a of the Administrative Court Act (Verwaltungsgerichtshofgesetz), the court declined to deal with the remainder of the applicant's complaints. The decision was served on 13 May 1996.
In the resumed proceedings, on 14 October 1996, the Independent Administrative Tribunal again dismissed the applicant’s appeal and confirmed the administrative fine on the first offence. As to the taking of evidence, the Tribunal noted that it had scheduled two hearings and summoned the witness K, who had not been able to attend the hearings for health reasons and who had subsequently died. Thereupon, a further hearing had been fixed and the witness N had been heard. Having regard to the statements made by N, the Tribunal found that no-one had been appointed to handle security matters at the company.
B. Relevant domestic law
Pursuant to Article 129 of the Federal Constitution, administrative courts called "independent administrative tribunals" (Unabhängige Verwaltungssenate) were set up in the Länder with effect from 1 January 1991. The functions of these tribunals include determining both the factual and the legal issues arising in cases concerning administrative offences. According to Articles 129a and 129b, their members are lawyers, appointed by the Regional Government for a term of office of at least six years. They are independent and must not receive instructions. They can only be dismissed from office upon a decision of the Independent Administrative Panel itself. The Upper Austria Regional Act on the Independent Administrative Panel (Gesetz über den Unabhängigen Verwaltungssenat des Landes Oberösterreich) repeats to a large extent the provisions of the Federal Constitution.
By Article 130 § 1 of the Federal Constitution, the Administrative Court has jurisdiction to hear, inter alia, applications alleging that an administrative decision is unlawful.
Section 33a of the Administrative Court Act (Verwaltungsgerichtshofgesetz), as in force from 1 January 1991, reads as follows:
"The Administrative Court may decline to deal with a complaint against a decision of an Independent Administrative Panel in an administrative criminal case, if no prison sentence or a fine exceeding AS 10,000 has been imposed and the Administrative Court's decision would not involve the determination of a legal question of fundamental importance. A legal question of fundamental importance is involved in particular if the challenged decision of the Independent Administrative Panel is at variance with the Administrative Court's case-law, if no such case-law exists or if the legal questions at issue have not been answered uniformly in the Administrative Court's case-law."
By section 42(2) of that Act,
"The Administrative Court shall quash the impugned decision if it is unlawful
1. by reason of its content, [or]
2. because the respondent authority lacked jurisdiction, [or]
3. on account of a breach of procedural rules, in that
(a) the respondent authority has made findings of fact which are, in an important respect, contradicted by the case file, or
(b) the facts require further investigation on an important point, or
(c) procedural rules have been disregarded, compliance with which could have led to a different decision by the respondent authority."
If the Administrative Court quashes the impugned decision, "the administrative authorities [are] under a duty ... to take immediate steps, using the legal means available to them, to bring about in the specific case the legal situation which corresponds to the Administrative Court's view of the law (Rechtsanschauung)" (section 63(1)).
